COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-17-00077-CR

Luis Cesar Gutierrez                       §    From the 371st District Court

                                           §    of Tarrant County (1433731D)

v.                                         §    September 28, 2017

                                           §    Opinion by Justice Gabriel

The State of Texas                         §    (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Lee Gabriel
                                           Justice Lee Gabriel